Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In the specification at page 8 lines 17 and 18 “of delay” should be –a delay--.
In the specification at page 12 line 24 “though” should be –through--.
In the specification at page 17 line 28 “Vapor blast system 210” should be –Vapor blast system 300--.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Air supply line 30 described on page 17 line 30 in the description of figure 4 is not labeled in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is vague and indefinite at line 4 for a lack of antecedent basis for “the system valve”.
Claim 11 is vague and indefinite at line 3 for a lack of antecedent basis for “the blast air controller”.  This could possibly be referring to “the blast control switch” in claim 1.
Claim 15 is vague and indefinite at line 4 for a lack of antecedent basis for “the water pot”.  This could possibly be referring to “the water pump in claim 13.
Claim 20 is vague and indefinite because there is no period at the end of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 6, 12-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studt et al (WO 2017/011780).
The device (claim 1) and method (claim 13) as claimed are substantially disclosed by Studt et al with a blast system 10 comprising: a water pump 20 configured to pump a flow of water from a water source to a pressure pot 34 through a water line 26; an air supply line 14 extending from an air source 12; a media line 36 extending from the pressure pot 34 to the air supply line; a blast line 38 extending downstream from a junction of the media line 36 and the air supply line 14 to a nozzle; but lacks specifically disclosing the control valve 28 being configured to shift between an open state and a closed state with a blast control switch controllable between an activated state and a deactivated state and configured to actuate the control valve between the open state and the closed state.  However, Studt et al does disclose the control valve is used to control the flow of water to the pressure pot 34 and thereby control the flow of blast slurry from the pressure pot to the media line 36.  It is old and well known to use a control valve in a water line that are either open or closed to control the flow of water in the line.  It is also old and well known to used switches to remotely open or close valves.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blast control switch as is old and well known to operate the valve in Studt et al to control the flow of water in the system.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the control valve of Studt et al an open or closed valve as is old and well known to control the flow of water in the device of Studt et al to turn on or off the blast system.
With respect to claims 3 and 14 Studt et al in view of old and well known systems disclose the control valve 28 is disposed on a portion of the water line between the water pump and the pressure pot.
With respect to claims 4 and 15 Studt et al in view of old and well known systems disclose the control valve 28 to control flow of water, but lacks the valve being configured to control activation of the water pump to thereby control the flow of water to the pressure pot.  It is old and well known to turn a pump on and off to control the flow of water.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use move the control valve 28 of Studt et al so it can be used to turn the pump on and off as an old and well known way to control the flow of water.
With respect to claims 6 and 16 Studt et al in view of old and well known systems disclose the control valve 28 to control flow of water, but lacks the valve being configured to mechanically interact with the water pump to prevent the water pump from pumping the flow of water when the control valve is in the closed state.  It is old and well known to mechanically turn a pump on and off to control the flow of water.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control valve 28 of Studt et al so it can be used to mechanically turn the pump on and off as an old and well known way to control the flow of water.
With respect to claims 12 and 20 Studt et al in view of old and well known systems disclose that there is no valve disposed downstream of the pressure pot to control the flow of blast slurry through any one of the media line, the blast line, and the nozzle during blasting.
Claim(s) 2, 7, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studt et al (WO 2017/011780) as applied to claims 1, 3, 4, 6, 12-14, 16, and 20 above, and further in view of Eliason (2015/0105001).
The device and method as claimed is disclosed by Studt et al in view of old and well known systems as stated in the rejections recited above for claims 1, 3, 4, 6, 12-14, 16, and 20, but lack the media line is connected to the pressure pot at a first location and the media line is connected to the junction at a second location, and wherein the second location is disposed at higher elevation than a maximum water level in the pressure pot. Eliason teaches using a blast hose (26) that is connected to a water pump (14) and a blast pot (11) disposed at higher elevation than a maximum water level in the pressure pot; and the blast hose (26) is connected to an air connector (22) (see paragraph [0020]; and figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention where the media line is connected to the pressure pot at a first location and the media line is connected to the junction at a second location, and wherein the second location is disposed at higher elevation than a maximum water level in the pressure pot in the combination of Studt et al in view of old and well known systems as taught by Eliason as an alternative connecting system.
With respect to claims 7, 17, and 19 the combination of Studt et al in view of old and well known systems and further in view of Eliason disclose a blast air controller configured to control a blast air flow through the air supply line; wherein the blast control switch is configured to actuate the blast air controller between an open controller state and a closed controller state (see rejection of claim 1 above).
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studt et al (WO 2017/011780) as applied to claims 1, 3, 4, 6, 12-14, 16, and 20 above, and further in view of Stachowiak et al (3,858,358).
The device and method as claimed is disclosed by Studt et al in view of old and well known systems as stated in the rejections recited above for claims 1, 3, 4, 6, 12-14, 16, and 20, but lack a system line extending from the air supply line to the water pump, the system line configured to provide compressed air from the air supply line to the water pump to power the water pump; wherein the control valve is a valve disposed on the system line between the air supply line and the water pump, the control valve configured to control the flow of compressed air to the pump.  Stachowiak et al teaches using an air pressure regulator valve 37 disposed between a pipe 35 connected to an air compressor 26 and a water intake 21 (see column 2 lines 52-67 and figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system line extending from the air supply line to the water pump, the system line configured to provide compressed air from the air supply line to the water pump to power the water pump; wherein the control valve is a valve disposed on the system line between the air supply line and the water pump, the control valve configured to control the flow of compressed air to the pump as taught by Stachowiak et al as an alternative control means in an abrasive blast system.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855